          Case 2:20-cv-04018-ER Document 7 Filed 08/18/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Murray et al.                       :       CIVIL ACTION
                                    :       NO. 20-04018
                                    :
     v.                             :
                                    :
                                    :
The City of Philadelphia            :
     et al.                         :

                                    ORDER

            AND NOW, this 18th day of August, 2020, after

considering Plaintiffs’ Complaint (ECF No. 1) and Plaintiffs’

Motion for Temporary Restraining Order and Preliminary

Injunction (ECF No. 5) and holding a telephone conference on the

matter with counsel for the parties, it is hereby ORDERED that

Plaintiffs’ Motion for Temporary Restraining Order and

Preliminary Injunction is TAKEN UNDER ADVISEMENT. It is FURTHER

ORDERED that a hearing on the Motion for Temporary Restraining

Order and Preliminary Injunction will be held on August 20,

2020, at 1:00 p.m. before the Honorable Eduardo C. Robreno in a

courtroom to be designated on that day.




            AND IT IS SO ORDERED.



                              /s/ Eduardo C. Robreno
                              EDUARDO C. ROBRENO, J.
